 
 
IV 
112th CONGRESS 
2d Session 
H. RES. 708 
In the House of Representatives, U. S.,

June 28, 2012
 
RESOLUTION 
Relating to the consideration of House Report 112-546 and an accompanying resolution, and providing for consideration of the resolution (H. Res. 706) authorizing the Committee on Oversight and Government Reform to initiate or intervene in judicial proceedings to enforce certain subpoenas. 
 
 
That if House Report 112–546 is called up by direction of the Committee on Oversight and Government Reform:
(a)all points of order against the report are waived and the report shall be considered as read; and 
(b)
(1)an accompanying resolution offered by direction of the Committee on Oversight and Government Reform shall be considered as read and shall not be subject to a point of order; and 
(2)the previous question shall be considered as ordered on such resolution to adoption without intervening motion or demand for division of the question except: (i) 50 minutes of debate equally divided and controlled by the chair and ranking minority member of the Committee on Oversight and Government Reform or their respective designees; (ii) after conclusion of debate one motion to refer if offered by Representative Dingell of Michigan or his designee which shall be separately debatable for 10 minutes equally divided and controlled by the proponent and an opponent; and (iii) one motion to recommit with or without instructions. The Chair may reduce the minimum time for electronic voting on the question of adoption of the motion to recommit as though pursuant to clause 9 of rule XX. 
2.Upon adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the resolution (H. Res. 706) authorizing the Committee on Oversight and Government Reform to initiate or intervene in judicial proceedings to enforce certain subpoenas. The resolution shall be considered as read. The previous question shall be considered as ordered on the resolution to adoption without intervening motion or demand for division of the question except: (1) 20 minutes of debate equally divided and controlled by the Majority Leader and the Minority Leader or their respective designees; and (2) one motion to recommit. 
 
Karen L. Haas,Clerk.
